Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 1 of 41 Page ID #:1136




   1 LUIS LI (State Bar No. 156081)
     luis.li@mto.com
   2 CRAIG JENNINGS LAVOIE (State Bar No. 293079)
     Craig.Lavoie@mto.com
   3 JENNIFER L. BRYANT (State Bar No. 293371)
     Jennifer.Bryant@mto.com
   4 MARI T. SAIGAL (State Bar No. 318556)
     Mari.Saigal@mto.com
   5 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
   6 Los Angeles, California 90071-3426
     Telephone: (213) 683-9100
   7 Facsimile: (213) 687-3702
   8 Attorneys for Plaintiff Vanessa Bryant
   9                           UNITED STATES DISTRICT COURT
  10          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11 VANESSA BRYANT,                             Case No. 2:20-cv-09582-JFW-E
  12              Plaintiff,                     FIRST AMENDED COMPLAINT
            vs.                                  FOR:
  13
  14 COUNTY OF LOS ANGELES; LOS                  1. Violation of Fourteenth
     ANGELES COUNTY SHERIFF’S                       Amendment – 42 U.S.C. § 1983
  15 DEPARTMENT; LOS ANGELES
     COUNTY FIRE DEPARTMENT;                     2. Negligence
  16 JOEY CRUZ; RAFAEL MEJIA;
     MICHAEL RUSSELL; and RAUL                   3. Negligence
  17 VERSALES,                                   4. Invasion of Privacy
  18              Defendants.                    5. Invasion of Privacy
  19
                                                 DEMAND FOR JURY TRIAL
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                 Case No. 2:20-cv-09582-JFW-E
                                     FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 2 of 41 Page ID #:1137




   1         Plaintiff Vanessa Bryant (“Plaintiff”), through her undersigned counsel,
   2 hereby brings this action against defendants County of Los Angeles (the “County”),
   3 the Los Angeles County Sheriff’s Department (the “Sheriff’s Department”), the Los
   4 Angeles County Fire Department (the “Fire Department,” and, collectively with the
   5 County and the Sheriff’s Department, the “Entity Defendants”), Joey Cruz, Rafael
   6 Mejia, Michael Russell, and Raul Versales (collectively, the “Deputy Defendants,”
   7 and, collectively with the County, the Sheriff’s Department, and the Fire
   8 Department, the “Defendants”) seeking damages to remedy violations of rights
   9 under the United States Constitution and for negligence and invasion of privacy
  10 pursuant to California law. This Court has subject matter jurisdiction pursuant to 28
  11 U.S.C. sections 1331 and 1343.
  12         Plaintiff alleges, on personal knowledge as to herself and information and
  13 belief as to others, as follows:
  14                                    INTRODUCTION
  15         1.    On the morning of Sunday, January 26, 2020, three eighth-grade girls,
  16 joined by parents and coaches, left their homes in Orange County to play in a youth
  17 basketball tournament in Thousand Oaks. Making their way by helicopter, they
  18 encountered dense fog. Rather than land or turn around, the pilot pushed into the
  19 fog and became disoriented. The helicopter descended rapidly and crashed into the
  20 foothills of the Santa Monica Mountains, killing everyone onboard. Vanessa
  21 Bryant’s thirteen year-old daughter, Gianna Bryant, and husband of nearly twenty
  22 years, Kobe Bryant, were among those who died.
  23         2.    In the aftermath of the crash, several of the victims’ family members
  24 gathered at the L.A. County Sheriff’s station in Lost Hills, devastated and
  25 distraught. Sheriff Alex Villanueva met with them and assured Mrs. Bryant that his
  26 deputies were securing the crash site. Based on a leak by law enforcement, the
  27 gossip and celebrity news site TMZ had reported that Kobe, a singular figure in
  28
                                                                    Case No. 2:20-cv-09582-JFW-E
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 3 of 41 Page ID #:1138




   1 Southern California culture and a hero to millions around the world, had died, and
   2 onlookers were flocking to the accident scene.
   3         3.     But the biggest threat to the sanctity of the victims’ remains proved to
   4 be the Sheriff’s Department itself. Faced with a scene of unimaginable loss,
   5 Sheriff’s Department personnel abused their access to the crash site by taking and
   6 sharing gratuitous photos of the dead children, parents, and coaches. As the
   7 Sheriff’s Department would later admit, there was no investigatory reason for
   8 Department personnel to take pictures of the victims’ remains.
   9         4.     Within forty-eight hours, at least ten members of the Department
  10 obtained and possessed images of the victims’ remains on their personal cell phones
  11 without any legitimate reason for having them. The gratuitous images also became
  12 a subject of gossip within the Department, as deputies shared them in settings that
  13 had nothing to do with investigating the accident. One deputy even showed off
  14 photos of the victims at a bar, identifying one of the individuals depicted as Kobe
  15 Bryant and bragging about how he had been at the crash site. Shocked and appalled,
  16 one of the bar patrons filed a written complaint with the Sheriff’s Department.
  17         5.     Upon learning that his deputies had taken and shared the gratuitous
  18 photos, which plainly violated the victims’ families’ constitutional rights to control
  19 images of their loved ones’ remains, Sheriff Villanueva did not inform the victims’
  20 families, initiate an internal affairs investigation, or inspect the deputies’ phones to
  21 determine whether and how the photos had been shared. He instead directed a
  22 cover-up, summoning the deputies to the Lost Hills station and telling them that, if
  23 they deleted the photos, they would face no discipline. The deputies purported to
  24 accept the Sheriff’s offer, receiving a free pass in exchange for destroying evidence
  25 of their misconduct.
  26         6.     For one month, the Department’s cover-up worked. But on February
  27 27 and 28, 2020, the Los Angeles Times reported on the deputies’ photos and the
  28 Department’s effort to hide its wrongdoing. Following the reports, Sheriff

                                                 -2-
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 4 of 41 Page ID #:1139




   1 Villanueva admitted that his deputies took “illicit photos” of the victims’ remains
   2 and that he informally ordered their destruction to avoid the “usual routine” of a
   3 formal investigation in which everyone “lawyers up.”
   4         7.    Following the Los Angeles Times reports, other news outlets began
   5 reporting that the misconduct was not limited to the Sheriff’s Department—Fire
   6 Department personnel had taken and shared improper photos of the victims’ remains
   7 as well. Like the Sheriff’s Department, the Fire Department had been aware of the
   8 egregious conduct for several weeks and responded by directing employees to
   9 destroy evidence of their wrongdoing without ever informing the victims’ families.
  10         8.    Devastated by these reports, Mrs. Bryant privately sought information
  11 from the Sheriff’s Department and Fire Department to assess whether she should
  12 brace for pictures of her loved ones’ remains to surface on the internet. Mrs. Bryant
  13 asked the departments to explain the steps they had taken to determine the scope of
  14 the misconduct and ensure that all photos of the crash site had been secured. Both
  15 responded that they needed extra time to respond due to the “unusual circumstance”
  16 of needing to consult documents, then sent letters in which they refused to respond
  17 to all but one of Mrs. Bryant’s questions and asserted that they had no legal
  18 obligation to assist.
  19         9.    The Sheriff’s and Fire Departments’ outrageous actions have caused
  20 Mrs. Bryant severe emotional distress and compounded the trauma of losing Kobe
  21 and Gianna. Mrs. Bryant feels ill at the thought that sheriff’s deputies, firefighters,
  22 and members of the public have gawked at gratuitous images of her deceased
  23 husband and child, and she lives in fear that she or her children will one day
  24 confront horrific images of their loved ones online. Many social media users and
  25 internet trolls have claimed to have seen photos of the victims’ remains, and their
  26 accounts are plausible given the number of individuals who took and transmitted
  27 improper photos, the ease with which cell phone photos are electronically shared
  28 and saved in cloud storage, and the egregious failure to take reasonable steps to

                                                -3-
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 5 of 41 Page ID #:1140




   1 prevent dissemination of the photos.
   2         10.   In taking these photographs and at several points thereafter, members
   3 of the Sheriff’s and Fire Departments have chosen to act reprehensibly, and the
   4 departments’ responses to their employees’ conduct has demonstrated that they
   5 either do not understand or do not care about the pain they have caused. This
   6 lawsuit seeks to impose accountability for that.
   7                            JURISDICTION AND VENUE
   8         11.   The County removed this action, which was commenced in the
   9 Superior Court of the State of California for the County of Los Angeles, pursuant to
  10 28 U.S.C. sections 1331, 1441, and 1446. This Court has jurisdiction over this
  11 action pursuant to 28 U.S.C. sections 1331 and 1343 because Plaintiff brings a claim
  12 for violation of the Fourteenth Amendment of the United States Constitution under
  13 42 U.S.C. section 1983, and this Court has supplemental jurisdiction over Plaintiff’s
  14 state law claims under 28 U.S.C. section 1367(a).
  15         12.   Venue is proper in this District pursuant to 28 U.S.C. section 1391(b),
  16 because Defendants in this action are individuals and public agencies situated in Los
  17 Angeles County and because, on information and belief, all of the acts or omissions
  18 giving rise to this Complaint occurred in the Central District of California.
  19                                     THE PARTIES
  20         13.   Plaintiff Vanessa Bryant, a California resident, is the wife of Kobe
  21 Bryant and mother of Gianna Bryant.
  22         14.   Defendant County of Los Angeles is a municipal corporation duly
  23 authorized to operate under the laws of the State of California. The Los Angeles
  24 County Sheriff’s Department is a department of the County.
  25         15.   Defendant Los Angeles County Sheriff’s Department is a local
  26 government entity created under the laws of the State of California and a department
  27 of Defendant County. The Sheriff’s Department provides general law enforcement
  28

                                                -4-
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 6 of 41 Page ID #:1141




   1 services to certain contract cities, including Calabasas, California. The
   2 Department’s work is directed by, among others, Sheriff Alex Villanueva.
   3        16.    Defendant Los Angeles County Fire Department is a local government
   4 entity created under the laws of the State of California and a department of
   5 Defendant County. The Fire Department provides fire suppression and prevention
   6 services under contract with the city of Calabasas, California.
   7        17.    Defendants County, Sheriff’s Department, and Fire Department are
   8 “persons” subject to suit within the meaning of 42 U.S.C. § 1983. See Monell v.
   9 New York Department of Social Services, 436 U.S. 658, 691 (1978).
  10        18.    Pursuant to California Government Code § 815.2(a), Defendants
  11 County, Sheriff’s Department, and Fire Department are liable for any and all
  12 wrongful acts in violation of state law hereinafter complained of and committed by
  13 their employees acting within the course and scope of their employment.
  14        19.     Defendant Joey Cruz is an individual and currently a sheriff’s deputy
  15 in the Los Angeles County Sheriff’s Department. Cruz is sued in his individual
  16 capacity. On information and belief, Defendant Cruz is a resident of California.
  17        20.    Defendant Rafael Mejia is an individual and currently a Sheriff’s
  18 deputy in the Los Angeles County Sheriff’s Department. Mejia is sued in his
  19 individual capacity. On information and belief, Mejia is a resident of California.
  20        21.    Defendant Michael Russell is an individual and currently a Sheriff’s
  21 deputy in the Los Angeles County Sheriff’s Department. Russell is sued in his
  22 individual capacity. On information and belief, Russell is a resident of California.
  23        22.    Defendant Raul Versales is an individual and currently a Sheriff’s
  24 deputy in the Los Angeles County Sheriff’s Department. Versales is sued in his
  25 individual capacity. On information and belief, Versales is a resident of California.
  26
  27
  28

                                               -5-
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 7 of 41 Page ID #:1142




   1                            GENERAL ALLEGATIONS
   2                 Sheriff’s and Fire Department Personnel Took and
                    Shared Unnecessary Photos of the Victims’ Remains
   3
   4        23.    On the morning of January 26, 2020, a helicopter carrying Kobe Bryant
   5 and his thirteen-year-old daughter, Gianna, crashed into the foothills of the Santa
   6 Monica Mountains near Calabasas, California. The pilot and all passengers died on
   7 impact.
   8      24.      The hours after the crash were filled with confusion. Mrs. Bryant
   9 learned of the crash from an employee of Kobe, Inc., but was told there were
  10 survivors. She then began receiving Instagram messages expressing sympathy for
  11 her loss. Based on a leak by law enforcement, TMZ had reported that Kobe had died
  12 in a helicopter accident. Having heard nothing from law enforcement herself, Mrs.
  13 Bryant was confused and distraught. Ultimately, other news outlets confirmed that
  14 Kobe and Gianna had perished in the accident.
  15        25.    Paparazzi, members of the public, and a significant number of
  16 unauthorized drones flocked to the crash site. The Sheriff’s Department closed
  17 multiple roads and freeway off-ramps leading to the site to discourage onlookers,
  18 and the Federal Aviation Administration imposed a five-mile no-fly zone overhead
  19 at Mrs. Bryant’s request. An emergency ordinance prohibited unauthorized access
  20 to the site, and Sheriff Villanueva announced that trespassers would be arrested and
  21 charged with a misdemeanor.
  22        26.    Meanwhile, Mrs. Bryant and other family members of the victims
  23 gathered at the nearby Sheriff’s station in Lost Hills. Mrs. Bryant spoke with
  24 Sheriff Alex Villanueva and expressed concern that the crash site was unprotected
  25 from photographers. Sheriff Villanueva assured her that his deputies were securing
  26 the scene.
  27        27.    This assurance was hollow. Notwithstanding Sheriff Villanueva’s later
  28 acknowledgement that Sheriff’s Department personnel “had no place to be taking

                                               -6-
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 8 of 41 Page ID #:1143




   1 photographs of anything,” deputies who responded to the crash scene used personal
   2 cell phones to take and share gratuitous photos of the dead children, parents, and
   3 coaches. According to the Sheriff’s Department’s subsequent investigatory report,
   4 one deputy in particular took between 25 and 100 photos of the crash scene on his
   5 personal cell phone, many of which had no conceivable investigatory purpose and
   6 were focused directly on the victims’ remains.
   7        28.    Photos of the remains quickly spread within the Sheriff’s Department
   8 as deputies transmitted them to one another via text message and AirDrop. Within
   9 forty-eight hours, at least ten members of the Sheriff’s Department obtained and
  10 possessed photos of the victims’ remains on their personal cell phones despite
  11 having no legitimate governmental use for the photos. Making matters worse,
  12 Sheriff’s Department personnel showed off the photos of the victims’ remains to
  13 colleagues in settings that had nothing to do with investigating the crash—an
  14 investigation that was being handled by the National Transportation Safety Board
  15 (“NTSB”), not the Sheriff’s Department—and the photos became the subject of
  16 gossip within the Department.
  17        29.    Members of the Fire Department engaged in similar misconduct.
  18 While working the crash site on January 26, 2020, several members of the Fire
  19 Department abused their access to take graphic photos of the victims’ remains
  20 without any legitimate governmental purpose. One such instance occurred at
  21 approximately 2:00 p.m. on January 26, 2020—long after the downed helicopter had
  22 been identified—when a sheriff’s deputy observed a firefighter taking multiple
  23 pictures of the accident scene. As the deputy later explained to Sheriff’s
  24 Department investigators, the firefighter “wasn’t one of the first responder[s],” but
  25 rather “showed up after the fact, and then started taking pictures as well.” In
  26 addition, according to a complaint filed in Los Angeles County Superior Court in
  27 November 2020 by Tony Imbrenda, a public information officer in the Fire
  28 Department who responded to the crash scene on the day of the accident but was not

                                               -7-
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 9 of 41 Page ID #:1144




   1 involved in investigating the accident, multiple firefighters electronically
   2 transmitted photos of the crash scene to him. Based on the foregoing, Plaintiff
   3 believes and thereon alleges that, in the hours and days that followed the crash,
   4 several members of the Fire Department electronically shared and/or displayed the
   5 graphic images of her loved ones’ remains to colleagues without any legitimate
   6 governmental purpose.
   7                                  Deputy Rafael Mejia
   8         30.   Rafael Mejia, a deputy with the Sheriff’s Department, responded to the
   9 general proximity of the accident scene on January 26, 2020 and stationed himself at
  10 the Department’s makeshift command post at the Los Virgenes Water District.
  11 While there, Mejia obtained multiple photographs of the Bryants’ remains and
  12 stored them on his personal cell phone.
  13         31.   Shortly after obtaining photos of the Bryants’ remains, Mejia shared
  14 them with at least two individuals without any legitimate governmental purpose.
  15               a.     At some point on January 26, 2020—after Mejia and others had
  16 learned that the victims of the helicopter accident included Kobe and Gianna
  17 Bryant—Mejia walked 100 feet from his position at the makeshift command post to
  18 chat with a female deputy who was controlling traffic in and out of the Las Virgenes
  19 Water District. Mejia told the deputy that he had photos of the accident scene and,
  20 for no reason other than morbid gossip, proceeded to send the photos of the Bryants’
  21 remains to her personal cell phone. The deputy had no role in investigating the
  22 accident or identifying those who perished, and later acknowledged in an interview
  23 with Department investigators that she had no legitimate governmental purpose for
  24 the photos. Similarly, Mejia admitted to investigators that the deputy did not need
  25 the photos for any reason and that it was inappropriate to send them to her. In
  26 explaining his actions to investigators, Mejia could only say that “curiosity got the
  27 best of [them]” and that such curiosity was “in [their] nature” as deputies.
  28

                                                -8-
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 10 of 41 Page ID #:1145




   1               b.    At a separate point on January 26, 2020—and again, with
   2 knowledge that Kobe and Gianna Bryant were among those who perished in the
   3 crash—Mejia electronically transmitted photos of the Bryants’ remains to another
   4 deputy, Joey Cruz. Cruz had responded to the general proximity of the accident
   5 scene along with Mejia, but he had no role in investigating the accident or
   6 identifying those who perished. Mejia sent photos of the Bryants’ remains to Cruz’s
   7 personal cell phone without any legitimate governmental purpose.
   8        32.    Following the above actions, Mejia learned that a complaint had been
   9 filed with the Sheriff’s Department regarding improper sharing of photos of the
  10 crash victims’ remains. Mejia then negligently and/or willfully destroyed evidence
  11 of his wrongdoing by deleting photos of the victims’ remains and other evidence
  12 from his personal cell phone. At the time, Mejia had an obligation to preserve this
  13 evidence of his wrongdoing, including any associated metadata, and, as a trained
  14 law enforcement officer, knew or should have known that the evidence may be
  15 relevant to future litigation or investigations. By committing this spoliation, Mejia
  16 severely undermined the ability to verify any of his claims regarding his handling
  17 and dissemination of the photos.
  18                                    Deputy Joey Cruz
  19        33.    Joey Cruz, a trainee deputy with the Sheriff’s Department, responded to
  20 the general proximity of the accident scene on January 26, 2020. While there, Cruz
  21 was posted at the base of the hillside, where he monitored entry to a trailhead that
  22 led to the downed helicopter. At no point on the day of the accident or at any time
  23 thereafter did Cruz have a role in investigating the accident or identifying those who
  24 perished. Nonetheless, at some point during his shift, Cruz obtained multiple
  25 photographs of the Bryants’ remains on his personal cell phone.
  26        34.    After obtaining photos of the Bryants’ remains, Cruz shared them with
  27 multiple individuals without any legitimate governmental purpose, including several
  28 members of the public.

                                               -9-
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 11 of 41 Page ID #:1146




   1               a.    While at the Lost Hills Sheriff’s station on the evening of
   2 January 26, 2020—long after Cruz and others had learned that the victims of the
   3 helicopter accident included Kobe and Gianna Bryant—Cruz told another deputy,
   4 Michael Russell, that he had photos of the accident scene. Russell asked to see the
   5 photos, and Cruz texted photos of the Bryants’ remains to Russell’s personal cell
   6 phone. There was no legitimate governmental purpose for Cruz to transmit the
   7 photos to Russell because, like Cruz, Russell had no role in investigating the
   8 accident or identifying those who perished.
   9               b.    On January 28, 2020, while at his mother’s house in West
  10 Covina, California, Cruz showed photos of the Bryants’ remains to his niece.
  11 Before displaying the photos, Cruz made a crude remark about the state of the
  12 victims’ remains.
  13               c.    While at the Baja California Bar and Grill in Norwalk, California
  14 on January 28, 2020, Cruz boasted that he had worked at the scene of the accident
  15 where Kobe Bryant had died. Cruz then showed photos of the Bryants’ remains to a
  16 fellow bar patron and the restaurant’s bartender, and he is seen on the bar’s security
  17 camera zooming in and out of the images while displaying them to the bartender.
  18 One of the photos showed the body of a girl, and Cruz remarked that another
  19 showed the remains of Kobe Bryant. Shortly after seeing the photos, the bartender
  20 loudly boasted to restaurant employees and patrons that he had just seen a photo of
  21 Kobe Bryant’s body and described the image in graphic detail.
  22        35.    Following the above actions, Cruz learned that a complaint had been
  23 filed with the Sheriff’s Department regarding improper sharing of photos of the
  24 crash victims’ remains. Cruz then negligently and/or willfully destroyed evidence
  25 of his wrongdoing by deleting photos of the victims’ remains from his personal cell
  26 phone and deleting the text messages he had sent Russell that contained photos of
  27 the victims’ remains. At the time, Cruz had an obligation to preserve this evidence
  28 of his wrongdoing, including any associated metadata, and, as a trained law

                                              - 10 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 12 of 41 Page ID #:1147




   1 enforcement officer, knew or should have known that the evidence may be relevant
   2 to future litigation or investigations. By committing this spoliation, Cruz severely
   3 undermined the ability to verify any of his claims regarding his handling and
   4 dissemination of the photos.
   5                                 Deputy Michael Russell
   6         36.   Deputy Michael Russell responded to the general proximity of the
   7 accident scene on January 26, 2020, and was staffed to a checkpoint at the base of a
   8 hillside that led to the downed helicopter. Throughout the day, Russell heard
   9 rumors that photos of the accident scene were circulating among other deputies, and
  10 he was curious to see them himself. While at the Lost Hills Sheriff’s station that
  11 evening, Russell asked Cruz to send him the photos, and Cruz sent him photos of the
  12 Bryants’ remains. Russell saved the photos to an album on his personal cell phone
  13 so that he did not have to keep going into the text message to view them.
  14         37.   At no point did Russell play any role in investigating the accident or
  15 identifying those who perished. In an interview with Department investigators,
  16 Russell admitted that there was no investigative purpose for him to obtain the photos
  17 and that it was inappropriate for him to take possession of them.
  18         38.   Nonetheless, on or around January 28, 2020, Russell shared the photos
  19 with a personal friend with whom Russell plays video games nightly. Although the
  20 friend is a sheriff’s deputy, he was assigned to the Santa Clarita station, not the Lost
  21 Hills station, and had no involvement whatsoever in the response to the helicopter
  22 accident. In a text exchange initiated by Russell, Russell told the friend that he had
  23 pictures of the accident scene. Russell then texted photos of the Bryants’ remains to
  24 his friend’s personal cell phone, noting that one of the victims depicted was Kobe
  25 Bryant. In a later interview with Department investigators, Russell’s friend
  26 indicated that one of the photos showed the remains of a child and that the remains
  27 appeared to be the primary focus of the photo.
  28

                                               - 11 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 13 of 41 Page ID #:1148




   1         39.   Following the above actions, Russell negligently and/or willfully
   2 destroyed evidence of his wrongdoing by deleting photos of the victims’ remains
   3 and other evidence from his personal cell phone. At the time, Russell had an
   4 obligation to preserve this evidence of his wrongdoing, including any associated
   5 metadata, and, as a trained law enforcement officer, knew or should have known
   6 that the evidence may be relevant to future litigation or investigations. By
   7 committing this spoliation, Russell severely undermined the ability to verify any of
   8 his claims regarding his handling and dissemination of the photos.
   9                                 Deputy Raul Versales
  10         40.   Raul Versales, a deputy with the Sheriff’s Department, responded to
  11 the general proximity of the accident scene on January 26, 2020 and stationed
  12 himself at the makeshift command post established at the Los Virgenes Water
  13 District. While there, Versales obtained multiple photographs of the Bryants’
  14 remains, stored them on his personal cell phone, and shared them with several other
  15 Department personnel, including Mejia.
  16         41.   On the evening of January 26, 2020—long after Versales learned that
  17 the victims of the helicopter accident included Kobe and Gianna Bryant—Versales
  18 sent photos of the Bryants’ remains to a detective for the Department without any
  19 legitimate governmental purpose. The detective had responded to the general
  20 proximity of the accident scene earlier in the day, but had no role in investigating
  21 the accident or identifying those who perished. As the detective admitted to
  22 Department investigators, he did not use the photos for any official purpose and
  23 there was no reason for him to receive them. As an indication of how casually the
  24 photos were shared within the Department, the detective could not even identify the
  25 name of the deputy who sent him the photos during an interview with Department
  26 investigators. Following his shift on January 26, 2020, the detective asked his wife,
  27
  28

                                               - 12 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 14 of 41 Page ID #:1149




   1 who is not a law enforcement officer and had no reason to view the photos, whether
   2 she wanted to see the photos of the victims’ remains.
   3         42.    Following the above actions, Versales negligently and/or willfully
   4 destroyed evidence of his wrongdoing by deleting photos of the victims’ remains
   5 and other evidence from his personal cell phone. At the time, Versales had an
   6 obligation to preserve this evidence of his wrongdoing, including any associated
   7 metadata, and, as a trained law enforcement officer, knew or should have known
   8 that the evidence may be relevant to future litigation or investigations. By
   9 committing this spoliation, Versales severely undermined the ability to verify any of
  10 his claims regarding his handling and dissemination of the photos.
  11               The Defendants Attempt a Cover-Up and Destroy Evidence
  12         43.    Minutes after Cruz left the Baja California Bar and Grill on the evening
  13 of January 28, 2020, the bartender approached a table of four patrons and excitedly
  14 stated that a sheriff’s deputy had just shown him graphic photos of Kobe Bryant’s
  15 remains. The bartender described specific characteristics of Mr. Bryant’s remains,
  16 explained how the remains could be linked to Mr. Bryant, and indicated he found
  17 the situation humorous. The bartender was poised to divulge additional details, but
  18 the patrons expressed that they did not want to hear anything further.
  19         44.    In a later interview with Department investigators, one of the patrons
  20 explained that he found the situation “very, very disturbing,” such that it “bothered
  21 [him] that entire night, even [on] [his] drive home.” The patron believed it was
  22 “very inappropriate for that deputy to be there at that environment, showing those
  23 pictures to other individuals,” and the situation “did not sit well with [him] at all.”
  24 Upon arriving home, the patron emailed a complaint to the Sheriff’s Department
  25 while sitting in his car in his driveway: “There was a deputy at Baja California Bar
  26 and Grill in Norwalk who was at the Kobe Bryant crash site showing pictures of his
  27 [i.e., Kobe Bryant’s] . . . body. He was working the day the helicopter went down
  28 and took pictures of the crash site and bodies. He is a young deputy, shaved head

                                                 - 13 -
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 15 of 41 Page ID #:1150




   1 with tatoos [sic] on his arm. From what I know[,] [h]e’s been on the field for 4
   2 months[.]”
   3         45.   Under normal protocol, this complaint would have triggered a formal
   4 inquiry and/or an internal affairs investigation. But Sheriff Villanueva did not
   5 follow protocol. He did not conduct a standard investigation or collect, inspect, or
   6 search cell phones to determine how many photos existed, whether and how they
   7 had been transmitted, or whether they were stored on the cloud. He did not inform
   8 the L.A. County Office of the Inspector General. Most importantly, he did not alert
   9 the victims’ families of the misconduct or the existence of the photos.
  10         46.   Instead, sometime in late January 2020, Sheriff Villanueva summoned
  11 his deputies to the Lost Hills station and told them that if they “came clean” and
  12 deleted the photos, they would not face any discipline. The deputies responded by
  13 claiming that they had deleted the photos and, to the extent they had transmitted the
  14 photos to others, those persons had also deleted them. Sheriff Villanueva abided by
  15 his offer and did not discipline the deputies for violating the constitutional right of
  16 the victims’ families. For nearly a month, until their hands were forced by public
  17 reports about the photos, Sheriff Villanueva and the Department took no further
  18 action to investigate or contain the spread of the photos.
  19         47.   The above actions were taken to avoid the consequences of misconduct
  20 by Department personnel or, at a minimum, in reckless disregard of the risk that
  21 destruction of evidence would render a complete investigation impossible. At the
  22 time that Department leadership ordered deletion of the photos without conducting
  23 any meaningful investigation, the Department and the County knew or should have
  24 known that the actions of Department personnel, including Cruz’s conduct at the bar
  25 in Norwalk, California, constituted tortious conduct under California law and a
  26 violation of the constitutional rights of the victims’ families under the United States
  27 Constitution. Hence, the Department and the County had an obligation to preserve
  28 evidence of the Department’s wrongdoing, including any associated metadata, and,

                                               - 14 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 16 of 41 Page ID #:1151




   1 as trained law enforcement officers, Department leadership knew or should have
   2 known that the evidence may be relevant to future litigation and investigations.
   3                              The Misconduct Is Exposed
   4        48.    On February 27 and 28, 2020, the Los Angeles Times reported that
   5 several sheriff’s deputies had taken and shared photos of the victims’ remains and
   6 that the Sheriff’s Department had been aware of the misconduct for nearly a month.
   7 Soon thereafter, the Times also exposed the Department’s attempted cover-up,
   8 reporting that it “tried to keep a lid on the episode instead of following normal
   9 investigative protocols.” Around the same time, it was reported that Fire
  10 Department personnel were sharing graphic photos of the victims’ remains and that
  11 the Department responded by telling its members to destroy the photos.
  12       49. In an interview with the Los Angeles Times on February 26, 2020,
  13 Captain Jorge Valdez stated that he was “unaware of any complaint” regarding
  14 crash-scene photos and that “there was no order given to delete any photographs.”
  15 Both statements were false. Valdez was personally involved in responding to the
  16 citizen complaint, having spoken to the complainant himself, and Sheriff Villanueva
  17 has since made numerous admissions about deputies taking photos of the victims’
  18 remains and his orders to destroy them without any meaningful investigation.
  19        50.    Through statements made by Sheriff Alex Villanueva in his official
  20 capacity, the Sheriff’s Department and the County have admitted the facts showing
  21 their tortious conduct and violation of Mrs. Bryant’s constitutional rights.
  22               a.    In media appearances in late February and early March 2020,
  23 Sheriff Villanueva admitted that at least eight deputies took and/or shared photos of
  24 the victims’ remains and acknowledged that the conduct was “disgusting,” “wildly
  25 inappropriate,” “inexcusable,” and “unconscionable.” Sheriff Villanueva further
  26 admitted that the improper photos “harm[ed] people [who] have suffered a tragedy
  27
  28

                                              - 15 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 17 of 41 Page ID #:1152




   1 already” by creating the possibility of “a public display of their loved ones’
   2 remains.”
   3               b.    Sheriff Villanueva has also admitted that the photos of the
   4 victims’ bodies were not taken for any law enforcement purpose. In response to
   5 questions from reporters on March 2, 2020, Sheriff Villanueva admitted: “[I]n this
   6 type of scene, which is an accident, there’s only two groups of people that should be
   7 taking photos: that is the NTSB and the coroner’s office. No one else has . . . any
   8 reason to take any photos . . . Anybody outside of [the NTSB and coroner’s office]
   9 would be unauthorized. It’d be illicit photos.” In another interview the same day,
  10 Sheriff Villanueva admitted: “[T]he deputies had no place to be taking any
  11 photographs of anything. Only, in this case, it would have been NTSB
  12 investigators, coroner’s investigators, and that’s about it. Nobody else.”
  13               c.    The Sheriff’s Department has also admitted to destroying
  14 evidence of the unlawful photos. In an interview with NBC-4 Los Angeles on
  15 March 2, 2020, Sheriff Villanueva stated that he learned within days of the crash
  16 that a trainee deputy had allegedly showed off crash-scene photos at a bar and, in
  17 response, the Department ordered the trainee and seven other deputies to delete the
  18 photos. Villanueva stated that his “number one priority” was to “make sure those
  19 photos no longer existed.” According to Villanueva, the Department “identified
  20 what we thought were the eight individuals” who took the images and “they deleted
  21 all the pictures they had, and they acknowledged that, if they transmitted them, that
  22 they were deleted.”
  23   The Sheriff’s and Fire Departments Knew or Should Have Known That First
  24   Responders Taking Photos of Human Remains Is a Long-Standing Problem
  25        51.    On and before the date of the helicopter crash, the Sheriff’s Department
  26 knew that unnecessarily taking, possessing, and sharing photos of victims’ remains
  27 had been a long-running problem for law enforcement. Addressing reporters on
  28 March 2, 2020, Sheriff Villanueva stated: “[U]nfortunately, ever since they invented

                                              - 16 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 18 of 41 Page ID #:1153




   1 the Polaroid camera, this has been a problem in law enforcement across the nation,
   2 probably across the world, because it just makes it so much easier. And then
   3 there’s—there’s cops—they keep death books, for example, where . . . they have
   4 photos from crime scenes throughout their careers.” In an interview with the Los
   5 Angeles Times on February 26, 2020, Sheriff Villanueva exhibited similar awareness
   6 of the problem: “Every police department struggles with the same thing, where
   7 people take photos and they’re not evidence . . . So that’s a practice we have to
   8 make sure that everyone walks away, and there is no evidence other than the official
   9 photos of evidence that are taken for criminal purposes.”
  10         52.   In addition, the Sheriff’s and Fire Departments knew prior to the
  11 helicopter crash that government employees abusing access to celebrity-related
  12 information has long been a problem in Los Angeles. Examples include a sheriff’s
  13 deputy unlawfully leaking the arrest report of a prominent actor and the Los Angeles
  14 Police Department improperly disclosing photos of a famous recording artist
  15 depicting injuries from a domestic assault. With respect to the helicopter crash,
  16 Sheriff Villanueva has acknowledged that the involvement of a celebrity like Kobe
  17 Bryant, a singular figure in Southern California culture and a hero to millions
  18 around the world, creates “much more interest” among deputies.
  19         53.   Notwithstanding the above knowledge and his assurances to Mrs.
  20 Bryant, Sheriff Villanueva said nothing in his briefings with first responders at the
  21 accident scene regarding photography or respecting privacy.
  22    The Sheriff’s and Fire Departments Had No Policies to Prevent Violations of
  23   the Constitutional Right to Control the Death Images of Deceased Loved Ones
  24         54.   Since at least 2012, it has been clear in the Ninth Circuit that
  25 individuals have a substantive due process right under the United States Constitution
  26 to control the death images and physical remains of deceased family members. See
  27 Marsh v. Cnty. of San Diego, 680 F.3d 1148 (9th Cir. 2012). Nonetheless, and
  28 despite the Department’s awareness that improper death images are “a problem in

                                               - 17 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 19 of 41 Page ID #:1154




   1 law enforcement across the nation,” neither the Sheriff’s Department nor the Fire
   2 Department had a policy at the time of the accident regarding the taking or sharing
   3 of photos of human remains.
   4         55.   Following the Los Angeles Times reports, the Sheriff’s Department
   5 issued a statement that the allegations regarding the accident-scene photos “are
   6 currently under investigation, as are the effectiveness of existing policies and
   7 procedures.” (Exhibit 1.) Days later, in a letter to the L.A. County Inspector
   8 General, Sheriff Villanueva admitted: “It is evident our photograph policy is
   9 deficient and this incident has identified a need for me to direct the creation of a new
  10 policy.” Similarly, in an interview with NBC-4 in March 2020, Sheriff Villanueva
  11 stated that the Department was “creating new [policies] that are very specific, with
  12 teeth in ‘em, up to and including a penalty of discharge for violation of these
  13 policies.”
  14         56.   In the following months, the Sheriff’s Department added an entirely
  15 new section to its Manual of Policies and Procedures, titled:
  16 “Photographs/Recordings at Scenes Where Human Remains Are Present.” (Exhibit
  17 2.) The new policy dictates that, “[i]n order to preserve the dignity and privacy of
  18 the deceased and their families, scenes where human remains are present shall only
  19 be photographed/recorded by Scientific Services Bureau or the Department of
  20 Medical Examiner (DME) personnel.” (Ex. 2 at 1.) The new policy further
  21 provides: “Any photograph, recording, or record produced by a Department member
  22 . . . shall be considered the sole property of the Department” and “[a]ny
  23 unauthorized release or sharing is strictly prohibited.” (Ex. 2 at 1.)
  24         57.   In interviews with Sheriff’s Department investigators regarding the
  25 improper photos, personnel throughout the chain of command confirmed that the
  26 Sheriff’s Department had no clear policy and had provided no training or instruction
  27 regarding photographs of human remains prior to the accident.
  28

                                               - 18 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 20 of 41 Page ID #:1155




   1               a.    Numerous deputies who responded to the accident scene on
   2 January 26, 2020, including Mejia, Russell, Versales, and others, told Department
   3 investigators there was no instruction or briefing on the day of the accident
   4 regarding photography of the crash site or human remains.
   5               b.    Although many of the Sheriff’s Department personnel who
   6 obtained photos of the victims’ remains were in the midst of training to become
   7 sheriff’s deputies, had recently completed such training, or were themselves training
   8 officers, none demonstrated any awareness of a Department policy regarding the
   9 propriety of taking, possessing, or sharing photos of human remains, nor did they
  10 report having received any training on the subject prior to the Los Angeles Times
  11 reports in February 2020.
  12               c.    A captain for the Sheriff’s Department who was the senior-most
  13 supervisor at the makeshift command post on the day of the accident demonstrated
  14 no awareness of the Sheriff’s Department’s policy regarding use of personal cell
  15 phones to capture work-related environments, telling investigators that it was
  16 “absolutely” appropriate for department personnel to use personal cell phones to
  17 photograph accident scenes. The captain further implied that using personal cell
  18 phones to take photos of human remains would be appropriate to memorialize a
  19 scene, so long as the cell phone photos are provided to the Department’s homicide
  20 department. In interviews with investigators, the captain displayed no awareness of
  21 any department policy related to taking, possessing, or sharing photos of human
  22 remains, nor did he report having received any training on the subject.
  23               d.    A sergeant for the Sheriff’s Department who was second-in-
  24 command at the makeshift command post on the day of the accident told
  25 investigators that, even with the benefit of hindsight, there is nothing he would do
  26 differently regarding the way he supervised the deputies on the day of the accident.
  27 The sergeant added that he thought that the accident scene “was handled great” by
  28 the Sheriff’s Department and remarked that “it’s just one person,” presumably Cruz,

                                              - 19 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 21 of 41 Page ID #:1156




   1 who “screwed it up for everybody.” The sergeant demonstrated no awareness of the
   2 Sheriff’s Department’s policy regarding use of personal cell phones to capture
   3 work-related environments, telling investigators that he believed it was appropriate
   4 for deputies at the crash site to use their cell phones to take photos of the scene. At
   5 one point in an interview with Department investigators, the sergeant stated: “[I]f it
   6 happened again I guess I – if there was [a] policy that specifically said on how to – I
   7 don’t know. I guess how to handle any type of video or – or pictures and – then it
   8 would be brought up, but I don’t know.”
   9               e.     As of September 29, 2020, as discussed below in paragraph 70, it
  10 is a crime in California for a first responder to take photos of deceased individuals
  11 without a valid purpose.
  12         58.   Similarly, according to a lawsuit recently filed in Los Angeles Superior
  13 Court by a former Public Information Officer for the Fire Department who
  14 responded to the crash scene, Tony Imbrenda, the Fire Department had no policy at
  15 the time of the accident regarding photography at emergency incidents.
  16   The Sheriff’s Department Failed to Train Its Employees on the Department’s
        Policy Regarding Photos of Work-Related Scenes on Personal Cell Phones
  17
  18         59.   In addition to failing to establish a specific policy regarding the
  19 treatment and photographing of human remains, the Sheriff’s Department also did
  20 not follow or enforce its policy regarding deputies’ use of personal cell phones to
  21 capture work-related environments. That policy provides:
  22       Members shall not use a personal cellular telephone or any other similar
           personal communication or recording device to record, store,
  23       document, catalog, transmit, and/or forward any image, document,
           scene, or environment captured as a result of their employment and/or
  24       while performing official Department business that is not available or
           accessible to the general public.
  25
     (Exhibit 3 at 5.) According to the Sheriff’s Department’s Manual of Policies and
  26
     Procedures, supervisors must investigate reports of violations of the policy and “will
  27
     be held accountable for and evaluated on” their enforcement of the policy. (Ex. 3 at
  28

                                               - 20 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 22 of 41 Page ID #:1157




   1 2.) Members of the Department who violate the policy “shall be subject to
   2 disciplinary action,” which could include “reprimand,” “suspension without pay,”
   3 “reduction in rank,” and/or “dismissal from the Department.” (Ex. 3 at 3-4.)
   4         60.   In direct contravention of this policy, the sergeant who was second-in-
   5 command at the Department’s command post on the day of the accident told
   6 Department investigators that the Lost Hills station had a policy and/or custom of
   7 encouraging Department personnel to photograph accident scenes using their
   8 personal cell phones so that the images could be posted on the station’s social media
   9 accounts, including Twitter and Facebook. The sergeant explained that, at the time
  10 he received the call to respond to the helicopter crash, he was at the scene of an
  11 automobile crash taking pictures on his personal cell phone. According to the
  12 sergeant, he had taken a class regarding social media and was “told to take pictures
  13 of deputies in action.” The sergeant added that the Lost Hills station “is really big
  14 on tweeting stuff out” and “they’re really pushing this social media . . . showing us
  15 in action or whatever.”
  16         61.   Sheriff Villanueva did not discipline the deputies who took cell-phone
  17 photos of the crash site and has stated publicly that the Department’s policies at the
  18 time did not prohibit the deputies’ actions. These statements and actions, combined
  19 with the significant number of deputies who took and/or shared cell-phone photos of
  20 the accident site, demonstrate that the Department failed to adequately train,
  21 supervise, and discipline its personnel regarding its policy related to the use of
  22 personal cell phones to photograph work-related scenes.
  23                    The Sheriff’s Department and Fire Department
                        Refuse to Provide Information to Mrs. Bryant
  24
  25         62.   After learning of the existence of the photos, attorneys for Mrs. Bryant

  26 sent letters to the Sheriff’s and Fire Department requesting that they take immediate
  27 action to secure all photos and videos of the crash in their possession, “including
  28 any photos or videos in the possession of or disseminated by Sheriff’s Department

                                               - 21 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 23 of 41 Page ID #:1158




   1 personnel.” (Exhibit 4.) Mrs. Bryant further requested that the Sheriff’s
   2 Department and Fire Department conduct internal affairs investigations “to
   3 determine the extent of the unauthorized taking and dissemination of photos” and
   4 the identities of the deputies and firefighters involved. (Ex. 4 at 2, Ex. 5 at 2.)
   5        63.    On March 8, 2020, following news reports regarding the number of
   6 deputies who took improper photos, attorneys for Mrs. Bryant sent a follow up letter
   7 requesting more information about the Sheriff’s Department’s investigation of the
   8 deputies’ misconduct, including the identity of all personnel who took photos of the
   9 victims’ remains; the steps the department had taken to identify all personnel who
  10 had the photos on their personal devices; the steps the department had taken to
  11 determine whether and to what extent personnel who had such photos or recordings
  12 shared them with other members of the department or third parties; and the steps the
  13 department had taken to secure all photos or recordings of the victims’ remains in
  14 the possession of its personnel. (Exhibit 6.)
  15        64.    On March 26 and April 2, 2020, nearly a month after Mrs. Bryant first
  16 inquired about the misconduct, an attorney for the Sheriff’s Department wrote to
  17 Mrs. Bryant that the Department had no legal obligation to respond to her questions
  18 and would not do so. (Exhibits 7-8.) Mrs. Bryant received a nearly identical
  19 response from an attorney for the Fire Department in letters dated March 10 and 26,
  20 2020. (Exhibits 9-10.)
  21       The Sheriff’s Department Conducts a Belated, Deficient Investigation
  22        65.    In response to public shock and outrage following the Los Angeles
  23 Times reports, as well as scrutiny from the Sheriff’s Department’s Civilian
  24 Oversight Board, the Department announced that it would conduct an internal affairs
  25 investigation of the improper photos. In discussing his Department’s inexcusably
  26 belated investigation, Sheriff Villanueva stated on March 2, 2020: “All [photos of
  27 remains] that we know of that were in the possession of the eight individuals were
  28 deleted, and we’re hoping that that is the outcome of this—that there is no photos to

                                               - 22 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 24 of 41 Page ID #:1159




   1 be circulated anywhere.” (Emphasis added.) Two months later, in May 2020,
   2 Sheriff Villanueva stated that the Department was “going through the final stages”
   3 of its investigation of the improper photos and, “once the information is developed
   4 and it’s done . . . we’re going to make the entire investigation public so everybody
   5 can read it for themselves.”
   6         66.   The Department has yet to deliver on Sheriff Villanueva’s promise of
   7 publicly reporting the results of the Department’s investigation, but Mrs. Bryant
   8 obtained the Department’s final investigative report via a motion to compel in
   9 January 2021. Substantively, the report reveals that the Sheriff’s Department has
  10 failed to take basic steps to ensure all copies of the improper photos are tracked
  11 down and sequestered.
  12               a.     The Department’s interviews of the offending personnel were
  13 notably brief. For example, Defendant Russell was interviewed for a mere thirty-
  14 eight minutes, and another individual known to have possessed the improper photos
  15 was questioned for only fourteen minutes.
  16               b.     In the transcribed interviews, the Department’s investigators
  17 revealed that they were unfamiliar with fundamental concepts regarding how photos
  18 are stored and transmitted on cell phones. For example, during Defendant Versales’
  19 interview, the Department’s lead investigator stated: “I don’t know how iPhones
  20 work.” And when another officer who had received photos of the victims’ remains
  21 stated in his interview that he didn’t understand how his phone worked and had “to
  22 ask my kids how to do most of the stuff,” the lead investigator responded: “Right.
  23 I’m the same way. I really don’t, I’m not familiar with phones like that.” Several
  24 deputies told the Department’s investigators that they had transmitted the improper
  25 photos to one another using iPhone’s AirDrop feature, to which the lead investigator
  26 responded, “I’m not too familiar with AirDrop,” and “I’ve come to learn that
  27 AirDrop is an iPhone feature? Is that exclusive to iPhone?” No apparent
  28 investigative follow-up occurred.

                                              - 23 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 25 of 41 Page ID #:1160




   1               c.    Several subjects of the investigation were themselves unsure of
   2 how their cell phones operated and whether photos of the victims’ remains still
   3 remained in storage. For example, when asked whether he had checked his cloud
   4 account to determine whether the improper photos were stored there, one member of
   5 the Department who had received the photos responded: “I don’t know how to. I
   6 don’t know how to get into the cloud.” No apparent investigative follow-up
   7 occurred.
   8               d.    Indeed, at no point during the investigation did Department
   9 investigators forensically examine the phones of personnel known to have possessed
  10 and/or shared photos of the crash victims’ remains using their personal cell phones.
  11 Instead, the report’s conclusions rest almost entirely on unverified, unsworn
  12 statements made by the offending personnel in interviews with Department
  13 investigators.
  14               e.    Predictably, Defendants’ earlier spoliation of evidence inhibited
  15 the investigation. A large portion of the interviews involved having the witnesses
  16 describe from recollection how many photos they received and what they depicted.
  17 When one interview subject expressed difficulty remembering, the Department’s
  18 lead investigator responded: “[T]his is what makes it difficult. We don’t have [the]
  19 pictures.” Without photos and text messages to examine, and without having
  20 conducted a forensic examination of the deputies’ cell phones, the Department’s
  21 purported investigatory findings amount to a regurgitation of the wrongdoers’ self-
  22 serving, unsworn accounts of their own conduct.
  23         The Deputy Defendants Exhibit Consciousness of Guilt by Making
                False Exculpatory Statements to Department Investigators
  24
  25        67.    Each of the Deputy Defendants made false exculpatory statements to
  26 Department investigators in the wake of the citizen complaint. Their decision to
  27 hide the facts strongly suggests that their misconduct was more extensive than they
  28 have admitted.

                                              - 24 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 26 of 41 Page ID #:1161




   1               a.    In an interview with Department investigators on March 30,
   2 2020, Defendant Mejia claimed that only one of the crash scene photos he shared
   3 contained victims’ remains. In reality, the number was at least five, as the deputy to
   4 whom Mejia sent the photos told investigators that approximately five of them
   5 showed human remains. Defendant Mejia similarly made false statements in a
   6 memo he wrote to the head of the Lost Hills station on January 30, 2020. In the
   7 memo, Mejia wrote that “[t]he purpose of me sending/receiving the [crash scene]
   8 photographs was to answer some questions regarding the color, numbers and
   9 identifying features of the aircraft as well as crash scene details.” Mejia also wrote:
  10 “The photographs were immediately erased after the incident from my cell phone.”
  11 Both of these statements were false. In an interview with Department investigators
  12 on March 30, 2020, Mejia admitted that there was no need to send the crash scene
  13 photos to another deputy, but he did so because “curiosity got the best of us.” Mejia
  14 also acknowledged that he did not delete the photos until January 30, 2020—four
  15 days after the accident—when a supervisor told him to report to the Lost Hills
  16 station for questioning about the photos.
  17               b.    In an interview with Department investigators on March 30,
  18 2020, Defendant Cruz claimed that: (i) he did not show his phone to anyone other
  19 than the bartender at the Baja California Bar & Grill; (ii) he never zoomed-in on any
  20 of the photographs; (iii) he did not recall human remains being in any of the images
  21 he showed the bartender; and (iv) he did not tell the bartender that one of the bodies
  22 depicted in the photos was Kobe Bryant’s. All of these statements were false.
  23 Security footage reveals Cruz showing his phone to a fellow bar patron and using
  24 his fingers to zoom-in on his phone while showing the photos to the bartender. And,
  25 contrary to Cruz’s claims, the bartender explained to Department investigators that
  26 Cruz showed him two photos containing victims’ remains and specifically noted
  27
  28

                                               - 25 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 27 of 41 Page ID #:1162




   1 certain details in the picture as proof that one of them reflected Kobe Bryant’s
   2 remains.
   3               c.    In an interview with Department investigators on March 30,
   4 2020, Defendant Russell claimed that he had “no idea” whether any of the human
   5 remains in the photos belonged to Kobe Bryant. However, the deputy to whom
   6 Russell sent the photos told investigators that, when sending the photos via text,
   7 Russell stated that he believed one of the individuals depicted was Kobe Bryant.
   8 Defendant Russell similarly made false statements in a memo he wrote to the head
   9 of the Lost Hills station on January 30, 2020. In the memo, Russell wrote: “On 01-
  10 26-2020, while working as unit 224T1, I shared photographs of the helicopter crash
  11 crime scene with other law enforcement personnel. I received the photographs from
  12 Deputy Joey Cruz . . . who was also working this incident via text. I sent two photos
  13 of the aircraft crash to [a deputy] (Santa Clarita Station).” These statements implied
  14 that Russell shared the photos on the day of the accident with others who were
  15 working at the scene. However, Russell did not share photos with the deputy from
  16 the Santa Clarita station “while working” on the day of the accident, January 26,
  17 2020. Rather, Russell later admitted in an interview with Department investigators
  18 that he texted photos of the victims’ remains to the deputy who works at the Santa
  19 Clarita station (a personal friend of Russell’s who had no involvement in responding
  20 to the crash scene) while off duty on January 28, 2020, two days after the accident.
  21               d.    In a memo addressed to the head of the Lost Hills station dated
  22 January 30, 2020, Defendant Versales acknowledged that he sent crash-scene photos
  23 to another member of the Department but claimed that “[t]he purpose of [his]
  24 sending/receiving the [crash scene] photographs was to answer some questions
  25 regarding the color, numbers and identifying features of the aircraft as well as crash
  26 scene details.” Versales doubled down on this position in a later interview with
  27 Department investigators, stating that he shared the photos for purposes of
  28 identifying the helicopter. This was false. In an interview with Department

                                              - 26 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 28 of 41 Page ID #:1163




   1 investigators, the officer to whom Versales sent the photos stated that he received
   2 them during the evening of January 26, 2020—long after the helicopter had been
   3 identified—and there was no reason for him to receive them.
   4                      The Los Angeles Times Reveals Additional
                          Details Regarding a Deputy’s Misconduct
   5
   6        68.    Although nowhere mentioned in the Department’s investigative report,
   7 in November 2020 the Los Angeles Times reported that the Sheriff’s Department had
   8 moved to discipline an unnamed deputy for broadly sharing photos of the victims’
   9 remains on his personal cell phone. The reporting cited the Sheriff’s Department
  10 disciplinary summary for the third quarter of 2020, which states that a deputy
  11 “[s]tored confidential photographs of a multi-agency investigation on a personal
  12 cellular phone, and shared the photographs with friends, family members, and co-
  13 workers on multiple occasions.”
  14 The Deputy Defendants Shared Photos of the Bryants’ Remains with Multiple
        People, Including Members of the Public, Without Any Legitimate Purpose
  15
            69. As detailed above, each of the Deputy Defendants (i) showed a
  16
     willingness to take and/or retain possession of photos of the Bryants’ remains on
  17
     their personal cell phones without any legitimate governmental purpose; (ii)
  18
     demonstrated a morbid curiosity in the photos; (iii) exhibited a willingness to share
  19
     the photos with others, including through electronic transmission, without any
  20
     legitimate governmental purpose; (iv) displayed consciousness of guilt by making
  21
     false exculpatory statements regarding the photos; and (v) destroyed evidence of
  22
     their possession and sharing of the photos despite an obligation to preserve it.
  23
     Based on the foregoing, Plaintiff is informed and believes, and thereon alleges,
  24
     that—in addition to the specific instances of improper sharing detailed above—the
  25
     Deputy Defendants each shared photos of the Bryants’ remains with multiple
  26
     people, including members of the public, without any legitimate governmental
  27
     purpose.
  28

                                              - 27 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 29 of 41 Page ID #:1164




   1                      California Enacts a Criminal Law Against
                            Improper Photos of Human Remains
   2
   3        70.    In September 2020, responding to the Sheriff’s Department’s gratuitous
   4 taking and sharing of photos of the crash victims’ remains, the California state
   5 government enacted Assembly Bill 2655. See 2020 Cal. Stat. Ch. 219. Known
   6 informally as The Kobe Bryant Act of 2020, the law makes it a misdemeanor for a
   7 first responder, including a law enforcement officer, to photograph the remains of a
   8 crime or accident victim “for any purpose other than an official law enforcement
   9 purpose or a genuine public interest.” Cal. Pen. Code § 647.9(a), (c). As explained
  10 by the California legislator who authored the new law, “[o]ur first responders, when
  11 responding to an emergency, should not be taking very sensitive photographs . . . for
  12 their own pleasure.”
  13                Mrs. Bryant Has Suffered Severe Emotional Distress
  14        71.    Mrs. Bryant has suffered (and continues to suffer) severe emotional
  15 distress from the knowledge that images of her husband’s and daughter’s remains
  16 were taken and shared for the perverse gratification of law enforcement officers, and
  17 she fears that she and her family may confront the appalling photos at any moment
  18 on the internet. This fear is eminently reasonable in light of the prevalence of cloud
  19 storage (such as iCloud and Google Photos), text messaging, and social-media
  20 applications, through which photos can be stored and shared almost instantaneously
  21 (and sometimes inadvertently). When Mrs. Bryant sought assurances from the
  22 Sheriff’s Department that it had taken reasonable measures to control the spread of
  23 the photos, including whether it had “confiscated and/or inspected the electronic
  24 devices of the personnel who had or have photographs of the crash scene or victims’
  25 remains,” the Department refused to offer any response whatsoever. And at no
  26 point has the Department taken even the basic investigatory step of collecting a
  27 forensic image of the offending individuals’ electronic devices.
  28

                                              - 28 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 30 of 41 Page ID #:1165




   1         72.   Mrs. Bryant’s fear has been exacerbated by the fact that, despite
   2 knowing about the photos within days of the crash, Sheriff Villanueva took none of
   3 the steps that a reasonable supervisor (let alone a highly-trained professional
   4 investigator) would take to prevent dissemination of harmful photos in his
   5 constructive possession. As a result of Sheriff Villanueva’s offer to his deputies that
   6 they could avoid investigation and discipline by deleting the evidence of their
   7 misconduct, Mrs. Bryant must live with uncertainty regarding how many photos
   8 were taken, whether they remain stored on the cloud, whether and how they were
   9 shared via text message, email, or social media applications, and whether people to
  10 whom the deputies transmitted the photos continue to possess them. Absent this
  11 information, it is impossible to rule out that the photos will surface and go viral
  12 online. This uncertainty has caused Mrs. Bryant severe stress and anguish.
  13         73.   Mrs. Bryant’s anxiety has been reinforced by widespread discussion of
  14 the photos online. In March 2020, Mrs. Bryant encountered an Instagram user who
  15 stated that she had seen pictures of Kobe and Gianna’s bodies at the accident scene,
  16 and numerous Twitter users made similar statements even before the Los Angeles
  17 Times publicized that Department personnel had taken and shared improper photos
  18 of the victims’ remains. Other online commenters, along with the National
  19 Enquirer tabloid publication, have claimed that images of Kobe and Gianna’s
  20 remains are being bought, shared, and/or sold on the dark web.
  21         74.   These accounts are eminently plausible in light of the sheer number of
  22 deputies who took and shared photos of the Bryants’ remains and the Department’s
  23 grossly inadequate steps to prevent their dissemination. For the foreseeable future,
  24 Mrs. Bryant and her family will almost certainly continue to encounter claims that
  25 photos of their loved ones’ remains are circulating online, and they will have no way
  26 of knowing whether such claims are true or false.
  27         75.   Avoiding thoughts of the Sheriff’s Departments’ misconduct has been
  28 impossible, as Mrs. Bryant is repeatedly reminded of it online. Online trolls have

                                               - 29 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 31 of 41 Page ID #:1166




   1 exploited the tragic circumstances and the Sheriff’s Department misconduct for the
   2 purpose of taunting and hurting Mrs. Bryant. These experiences provide a constant
   3 reminder that photos of her husband’s and daughter’s remains may be circulating in
   4 the public realm as a result of the Sheriff’s Department’s gross misconduct.
   5                      Mrs. Bryant Served a Notice of Claims in
                         Accordance with the Government Claims Act
   6
   7         76.    On May 8, 2020, pursuant to California Government Code section 900
   8 et seq., Mrs. Bryant filed a written notice of claims against the Sheriff’s Department,
   9 Sheriff Villanueva, and unknown deputies, based on the same underlying facts and
  10 issues alleged in this complaint. As of this filing, the County has not substantively
  11 responded to Mrs. Bryant’s notice of claim or provided a concrete timeline for when
  12 it will respond. Per statute, the County’s failure to act on Mrs. Bryant’s claims
  13 within the time prescribed by the California Government Code constitutes a denial,
  14 such that Mrs. Bryant’s claims are ripe for review by this Court.
  15         77.    On July 20, 2020, pursuant to California Government Code section 900
  16 et seq., Mrs. Bryant filed a written notice of claims against the Fire Department and
  17 unknown members of the Fire Department, based on the same underlying facts and
  18 issues alleged in this complaint. As of this filing, the County has not substantively
  19 responded to Mrs. Bryant’s notice of claim or provided a concrete timeline for when
  20 it will respond. Per statute, the County’s failure to act on Mrs. Bryant’s claims
  21 within the time prescribed by the California Government Code constitutes a denial,
  22 such that Mrs. Bryant’s claims are ripe for review by this Court.
  23                              FIRST CAUSE OF ACTION
  24           42 U.S.C. § 1983 (Monell), Violation of Fourteenth Amendment
  25
          (Against the Sheriff’s Department, the Fire Department, and the County)
  26
  27         78.    Plaintiff incorporates herein and realleges the allegations in paragraphs

  28 1 through 77, inclusive, as if fully set forth herein.

                                                - 30 -
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 32 of 41 Page ID #:1167




   1         79.   By taking and sharing photos of Kobe and Gianna Bryants’ remains
   2 without any legitimate governmental purpose, members of the Sheriff’s Department,
   3 including but not limited to the Deputy Defendants, and members of the Fire
   4 Department deprived Plaintiff of her substantive due process right to control the
   5 physical remains, memory, and death images of her deceased husband and child.
   6 See Marsh v. Cnty. of San Diego, 680 F.3d 1148 (9th Cir. 2012). In taking these
   7 actions, members of the Sheriff’s Department and Fire Department acted in a
   8 manner that shocks the conscience and offends the community's sense of fair play
   9 and decency.
  10         80.   Members of the Sheriff’s Department, including but not limited to the
  11 Deputy Defendants, and members of the Fire Department were acting under color of
  12 state law at the time of their actions. Sheriff’s and Fire Department personnel took
  13 photos of the Bryants’ remains while in uniform, on duty, and in an area where
  14 public access was prohibited and only first responders (such as Sheriff’s and Fire
  15 Department personnel) were allowed. After the photos were taken, Sheriff’s and
  16 Fire Department personnel possessed and shared them while in uniform and/or on
  17 duty, or otherwise in connection with or by virtue of their employment with the
  18 Sheriff’s or Fire Department.
  19         81.   Pursuant to 42 U.S.C. § 1983, public entities are liable for
  20 constitutional violations when execution of their official policy or custom deprives
  21 an individual of her constitutional rights. A public entity is also liable for
  22 constitutional violations when its failure to establish a policy or procedure or to
  23 properly train, supervise, and/or discipline its employees amounts to deliberate
  24 indifference to the rights of persons with whom its employees come into contact.
  25         82.   The Sheriff’s Department, the Fire Department, and the County acted
  26 with deliberate indifference to the constitutional rights of Plaintiff and others
  27 similarly situated through the conduct and omissions set forth above, which consist
  28 of the following customs, policies, and/or patterns of practice:

                                               - 31 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 33 of 41 Page ID #:1168




   1               a.    Failing to adequately train and supervise Sheriff’s Department
   2 and Fire Department personnel to ensure they do not take or share photographs of
   3 human remains without any legitimate governmental purpose;
   4               b.    Failing to establish a policy or procedure addressing the
   5 treatment of human remains, including the taking or sharing of photographs of
   6 human remains without any legitimate governmental purpose;
   7               c.    Failing to adequately investigate and discipline Sheriff’s
   8 Department and Fire Department personnel who have taken and/or shared
   9 photographs of human remains without any legitimate governmental purpose.
  10        83.    Given the frequency with which Sheriff’s and Fire Department
  11 personnel work at crime and accident scenes involving fatalities, it was obvious that
  12 some would be tempted to take photos of victims’ remains on their personal cell
  13 phones. Sheriff Alex Villanueva and the Sheriff’s Department knew that some law
  14 enforcement officers keep “death books” containing photos of victims’ remains and
  15 that officers taking pictures for non-law-enforcement purposes is a problem “across
  16 the nation.” The Sheriff’s and Fire Departments were also aware that, on account of
  17 the large number of celebrities that live or work in the Los Angeles area, their
  18 personnel often work at accident and crime scenes that are the subject of intense
  19 public interest. Notwithstanding this knowledge and awareness, the Sheriff’s
  20 Department, the Fire Department, and the County failed to establish a policy
  21 regarding photographs of human remains or to train, supervise, investigate, or
  22 discipline personnel related to the taking and sharing of photos of human remains
  23 without any legitimate governmental purpose.
  24        84.    Based on the facts set forth above, the Sheriff’s Department and Fire
  25 Department were on actual and/or constructive notice that the absence of a policy
  26 regarding photographs of human remains would likely result in violations of
  27 community members’ constitutional rights.
  28

                                              - 32 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 34 of 41 Page ID #:1169




   1         85.    The actions of Sheriff’s Department and Fire Department personnel,
   2 including but not limited to the Deputy Defendants, reflect the pattern of practice
   3 and/or custom of the Sheriff’s Department and Fire Department, as evidenced by the
   4 fact that the misconduct was not limited to a lone employee. Rather, multiple
   5 members of the Sheriff’s Department and Fire Department took and shared photos
   6 of the Bryants’ remains without any legitimate governmental purpose. In addition,
   7 Sheriff Villanueva, whose entire career in law enforcement has been with the
   8 Sheriff’s Department, has stated based on personal knowledge that unnecessary
   9 death images are a widespread problem in law enforcement.
  10         86.    As a direct and proximate result of the Sheriff’s Department’s, Fire
  11 Department’s, and the County’s failure to establish a policy regarding photographs
  12 of human remains or to train, supervise, investigate, or discipline its employees
  13 regarding unnecessary death images, as well as the Sheriff’s and Fire Departments’
  14 pattern of practice and/or custom of unnecessarily taking and sharing death images,
  15 Plaintiff has suffered (and continues to suffer) severe emotional distress in an
  16 amount to be proven at trial.
  17                              SECOND CAUSE OF ACTION
  18
                                              Negligence
  19
                                 (Against the Deputy Defendants)
  20
             87.    Plaintiff incorporates herein and realleges the allegations in paragraphs
  21
       1 through 86, inclusive, as if fully set forth herein.
  22
             88.    Pursuant to California Government Code section 820(a), public
  23
       employees are liable for injuries caused by their acts or omissions to the same extent
  24
       as a private person.
  25
             89.    The Deputy Defendants owed a duty to Plaintiff to use ordinary care in
  26
       their treatment of the Bryants’ physical remains, including an obligation to refrain
  27
       from taking and/or sharing images of them for personal, non-law-enforcement
  28

                                                 - 33 -
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 35 of 41 Page ID #:1170




   1 purposes. Cal. Civ. Code § 1714. The Deputy Defendants additionally owed a duty
   2 to Plaintiff to use ordinary care in preventing dissemination of any images of the
   3 Bryants’ remains once the images were created and/or were within their possession.
   4         90.   The Deputy Defendants breached their duties to Plaintiff by sharing
   5 photos of the Bryants’ physical remains for personal, non-law-enforcement
   6 purposes, including by electronic transmission and with members of the public.
   7         91.   The Deputy Defendants foresaw or should have foreseen that their
   8 conduct described above would injure Plaintiff.
   9         92.   As a direct and proximate result of the Deputy Defendants’ conduct,
  10 Plaintiff has suffered (and continues to suffer) severe emotional distress in an
  11 amount to be proven at trial.
  12         93.   In committing the acts alleged herein, the Deputy Defendants are guilty
  13 of oppression, fraud, and/or malice within the meaning of California Civil Code
  14 section 3294, entitling Plaintiff to punitive or exemplary damages in an amount
  15 appropriate to punish the Doe Defendants and to make an example of them to the
  16 community.
  17                             THIRD CAUSE OF ACTION
  18                                        Negligence
  19                            (Against the Entity Defendants)
  20         94.   Plaintiff incorporates herein and realleges the allegations in paragraphs
  21 1 through 93, inclusive, as if fully set forth herein.
  22       95. Members of the Sheriff’s Department, including but not limited to the
  23 Deputy Defendants, and members of the Fire Department owed a duty to Plaintiff to
  24 use ordinary care in their treatment of the Bryants’ physical remains, including an
  25 obligation to refrain from taking and/or sharing images of them for personal, non-
  26 law-enforcement purposes. Cal. Civ. Code § 1714. Members of the Sheriff’s
  27 Department, including but not limited to the Deputy Defendants, and members of
  28 the Fire Department also owed a duty to Plaintiff to use ordinary care in preventing

                                               - 34 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 36 of 41 Page ID #:1171




   1 dissemination of any images of the Bryants’ remains once the images were created
   2 and/or were within their possession.
   3         96.   Multiple members of the Sheriff’s Department, including but not
   4 limited to the Deputy Defendants, breached their duties to Plaintiff by taking and/or
   5 sharing photos of the Bryants’ physical remains for personal, non-law-enforcement
   6 purposes, including by electronic transmission and with members of the public.
   7 These members of the Sheriff’s Department foresaw or should have foreseen that
   8 their conduct would injure Plaintiff.
   9         97.   Similarly, multiple members of the Fire Department breached their
  10 duties to Plaintiff by taking and/or sharing photos of the Bryants’ physical remains
  11 without any legitimate governmental purpose. These members of the Fire
  12 Department foresaw or should have foreseen that their conduct would injure
  13 Plaintiff.
  14         98.   As a direct and proximate result of the conduct described above,
  15 Plaintiff has suffered (and continues to suffer) severe emotional distress in an
  16 amount to be proven at trial.
  17         99.   Pursuant to California Government Code section 815.2, the Sheriff’s
  18 Department, the Fire Department, and the County are liable for injuries proximately
  19 caused by acts or omissions of their employees within the scope of their
  20 employment. At all times material, the Deputy Defendants and other members of
  21 the Sheriff’s Department who took and/or shared photos of the Bryants’ remains for
  22 personal, non-law-enforcement purposes were employed by the Sheriff’s
  23 Department and were under the Department’s direction and control when they
  24 engaged in the conduct described above. Further, at all times material, members of
  25 the Fire Department who took and/or shared photos of the Bryants’ remains without
  26 any legitimate governmental purpose were employed by the Fire Department and
  27 were under the Fire Department’s direction and control when they engaged in the
  28 conduct described above. These members of the Sheriff’s and Fire Departments

                                               - 35 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 37 of 41 Page ID #:1172




   1 were able to take photos of the Bryants’ physical remains by virtue of their access to
   2 the crash site while on duty, and Sheriff’s and Fire Department personnel who
   3 shared the photos without any legitimate purpose had access to them by virtue of
   4 their employment with the Sheriff’s and Fire Departments, respectively. Hence, the
   5 actions described above were taken within the course and scope of the individuals’
   6 employment, and the Sheriff’s Department, the Fire Department, and the County are
   7 liable for their negligent and wrongful conduct.
   8                              FOURTH CAUSE OF ACTION
   9                                       Invasion of Privacy
  10                                       (Against Joey Cruz)
  11
             100. Plaintiff incorporates herein and realleges the allegations in paragraphs
  12
       1 through 99, inclusive, as if fully set forth herein.
  13
             101. Plaintiff has a privacy interest in the physical remains of her loved
  14
       ones, Kobe and Gianna Bryant.
  15
             102. Upon information and believe, Defendant Joey Cruz disclosed photos
  16
       of the Bryants’ remains to multiple members of the public, both in person and
  17
       electronically.
  18
             103. Sharing photos of accident victims’ physical remains without any
  19
       legitimate governmental purpose is offensive and objectionable to a reasonable
  20
       person of ordinary sensibilities.
  21
             104. At the time Defendant Cruz shared the photos of the Bryants’ remains,
  22
       no photos of their remains had otherwise been made public, and details about the
  23
       state of the victims’ remains were not public knowledge. Sharing the graphic facts
  24
       disclosed by the photos served no legitimate public purpose.
  25
             105. As a direct and proximate result of the conduct of Defendant Cruz,
  26
       Plaintiff has suffered (and continues to suffer) severe emotional distress in an
  27
       amount to be proven at trial.
  28

                                                   - 36 -
                                           FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 38 of 41 Page ID #:1173




   1        106. Pursuant to California Government Code section 820(a), Deputy Cruz
   2 is liable for injuries caused by their acts or omissions to the same extent as a private
   3 person.
   4        107. In committing the acts alleged herein, Deputy Cruz is guilty of
   5 oppression, fraud, and/or malice within the meaning of California Civil Code
   6 section 3294, entitling Plaintiff to punitive or exemplary damages in an amount
   7 appropriate to punish Defendant Cruz and to make an example of him to the
   8 community.
   9                             FIFTH CAUSE OF ACTION
  10                                   Invasion of Privacy
  11                            (Against the Entity Defendants)
  12        108. Plaintiff incorporates herein and realleges the allegations in paragraphs
  13 1 through 107, inclusive, as if fully set forth herein.
  14       109. Plaintiff has a privacy interest in the physical remains of her loved
  15 ones, Kobe and Gianna Bryant.
  16       110. Upon information and believe, members of the Sheriff’s Department,
  17 including but not limited to the Deputy Defendants, disclosed photos of the Bryants’
  18 remains to multiple members of the public, both in person and electronically.
  19        111. Sharing photos of accident victims’ physical remains without any
  20 legitimate governmental purpose is offensive and objectionable to a reasonable
  21 person of ordinary sensibilities.
  22        112. At the time that members of the Sheriff’s Department, including but not
  23 limited to the Deputy Defendants, shared the photos of the Bryants’ remains, no
  24 photos of their remains had otherwise been made public, and details about the state
  25 of the victims’ remains were not public knowledge. Sharing the graphic facts
  26 disclosed by the photos served no legitimate public purpose.
  27        113. As a direct and proximate result of members of the Sheriff’s
  28 Department publicly disclosing photos of the Bryants’ remains without any

                                               - 37 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 39 of 41 Page ID #:1174




   1 legitimate governmental purpose, Plaintiff has suffered (and continues to suffer)
   2 severe emotional distress in an amount to be proven at trial.
   3         114. Pursuant to California Government Code section 815.2, the Sheriff’s
   4 Department and the County are liable for injuries proximately caused by acts or
   5 omissions of their employees within the scope of their employment. At all times
   6 material, the Deputy Defendants and other members of the Sheriff’s Department
   7 who publicly disclosed photos of the Bryants’ remains were employed by the
   8 Sheriff’s Department and were under the Department’s direction and control when
   9 they engaged in the conduct described above. These members of the Department
  10 were able to take photos of Kobe and Gianna Bryant’s physical remains by virtue of
  11 their access to the crash site while on duty, and Sheriff’s Department personnel who
  12 shared the photos had access to them by virtue of their employment with the
  13 Department. The acts of these members of the Department were committed within
  14 the course and scope of their employment, and the Sheriff’s Department and County
  15 are liable for their negligent and wrongful conduct.
  16                                PRAYER FOR RELIEF
  17         WHEREFORE, Plaintiff respectfully prays for the following relief:
  18         1.    For compensatory damages in an amount to be proven at trial;
  19         2.    For any additional general, specific, consequential, or incidental
  20 damages in an amount to be proven at trial;
  21         3.    For nominal damages;
  22         4.    For punitive damages against the Deputy Defendants in an amount
  23 appropriate to punish them and make an example of them to the community;
  24         5.    For an award that Defendants pay all of Plaintiff’s costs and attorneys’
  25 fees;
  26         6.    For all interest, as permitted by law; and
  27         7.    For such other relief as the Court deems just and proper.
  28

                                              - 38 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 40 of 41 Page ID #:1175




   1 DATED: March 17, 2021              Respectfully submitted,
   2                                    MUNGER, TOLLES & OLSON LLP

   3
   4
                                        By:                  /s/ Luis Li
   5                                                           LUIS LI
   6
                                        Attorneys for Plaintiff Vanessa Bryant
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           - 39 -
                                   FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 54 Filed 03/17/21 Page 41 of 41 Page ID #:1176




   1                            DEMAND FOR JURY TRIAL
   2        Plaintiff demands a trial by jury on all issues triable by jury.
   3
   4 DATED: March 17, 2021                  Respectfully submitted,
   5                                        MUNGER, TOLLES & OLSON LLP

   6
   7
                                            By:                     /s/ Luis Li
   8                                                                 LUIS LI
   9
                                            Attorneys for Plaintiff Vanessa Bryant
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                      Case No. 2:20-cv-09582-JFW-E
                                       FIRST AMENDED COMPLAINT
